 

 

 

ao wu & W N FEF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-mj-71176-MAG Document1 Filed 08/05/19 Page 1 of 20

DAVID L. ANDERSON (CABN 149604)
United States Attorney

450 Golden Gate Ave (11" Floor) Ff
San Francisco, CA 94102 IL E,
Telephone: (415) 436-7200 4 o
Attorneys for the United States Ele wee Og ay
ORTH K Ue ¥
UNITED STATES DISTRICT COURT ists. Dis
Say er ontcr Co
NORTHERN DISTRICT OF CALIFORNIA * ORG FORE.
SAN JOSE DIVISION
UNITED STATES OF AMERICA, 19°49 4 1 a 6 M AG
Plaintiff, C R

)

) NOTICE OF PROCEEDINGS ON

) OUT-OF-DISTRICT CRIMINAL

) CHARGES PURSUANT TO RULES

) 5(c)(2) AND (3) OF THE FEDERAL RULES
) OF CRIMINAL PROCEDURE

)
)
)

\ etfrey Cranford

Defendant.

 

Please take notice pursuant to Rules 5(c)(2) and (3) of the Federal Rules of Criminal
Procedure that on , the above-named defendant was arrested based upon an
arrest warrant (copy attached) issued upon an

Indictment 0 Information O Criminal Complaint © Other

pending in the We ober Wn District of Ht nnevsesee _, Case Number [Ser 20103 OTF

 

 

In that case, the defendant is charged with a violation(s) of Title(s) United States Code,
Section(s)
Description of Charges:
Respectfully Submitted,

DAVID L. ANDERSON
UNITED STATES ATTORNEY

Date: WY, y dir q Wow Pen
Assistant U.S. Attorney \\

 

 
 

 

 

Case FARE SRDE TY BoA neR AL Reo ASAP eae Page abel 100

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE
WESTERN DIVISION

UNITED STATES OF AMERICA )
a ) Criminal No. 18-CR-20103-JTF
v. )
)
AYANA SAUNDERS, ) 18 USC § 1349
CAESAR ORUADE, ) 18 USC § 1343
alka CAESAR ORAUDE, ) 48 USC § 1956(h)
) 18 USC § 981 & 982
JEFFREY CRANFORD, and ) 18 USC §2
MARTIN HATTEN, )
)
Defendants. )

SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES: |
Background
At all times relevant to this Indictment:

1. A “business email compromise” (BEC) is a type of computer intrusion that
occurs when an employee of a company is fooled into interacting with an email message
that appears to be, but is not, legitimate. The bogus email usually contains either an
attachment ora ink to a malicious website. Clicking on either will release a virus, worm,
spyware or other program application (also known as “malware”) that subsequently
infects the employee’s email account and/or computer. Frequently, the malware spreads
throughout the business’ entire computer network. The malware, once executed, can
harvest information, including credentials, and give the intruding party access to sensitive

company information.
 

 

 

Case Cage 519. mi- 7117 65M oP aSUPREN b7/2EPtOHAGE2 oPEWE PagAD 101

2. In one common BEC scam, an intruder monitors email to determine when
a large financial transaction is going to take place. After initial transfer or wiring
instructions are conveyed between legitimate parties to the transaction, the intruder sends |
a follow-up email that appears to be coming from the original legitimate sender. This
“spoofed” email contains a change of plans, instructing that the money being wired go
instead to a different account—one that is under the intruder’s control and set up for the
purpose of receiving the redirected funds.

3. Electronic mail (email) is sent and received over the Internet. Data sent
over the Internet is broken up into manageable chunks known as “packets.”

4. “Company A” is a full-service real estate company headquartered in
Memphis; Tennessee, with 115 offices and more than 3,000 licensed sales associates
located throughout its nine-state area of service. Company A’s email servers are
maintained in Memphis. | |

5. “Company B” is a corporate conglomerate that provides retirement plans,
employee benefits, annuities, and life insurance through a national network of
independent distributors. Company B is headquartered in Bellevue, Washington.

6. J.F. is a real estate agent in the Western District of Tennessee.

7. AH. is a resident of the Western District of Tennessee.

8. SunTrust Bank is a subsidiary of SunTrust Banks, Inc., a bank holding
company, headquartered in Atlanta, Georgia. SunTrust Bank operates branches in the
Western District of Tennessee. | |

9. CitiBank is the consumer division of financial services multinational

corporation Citigroup, headquartered in New York City, New York.
2
 

 

 

Cc :19-mj- -
Case rigor DOLD ITE Document 22 ured 67/7389 OBRGely ofhiade Bae? 102

10. Bank of America is a multinational financial services company
headquartered in Charlotte, North Carolina, and operating bank branches in the Western

District of Tennessee.

41. M.D.W. is a Memphis-based association of attorneys that facilitates

closings on the sale of real estate.

12. Reside Equity Properties, LLC, is a real estate company registered in

- Nevada and operating in the San Francisco, California, area.

43.  FortuneBuilders, Inc. (“FortuneBuilders’) is a real estate investment and
education company. FortuneBuilders is headquartered in San Diego, California, but
conducts seminars and workshops throughout the United States. |

14. A “hard money’ loan is a specific type of asset-based financing whereby a
borrower receives funds secured by real property. Typically issued by private investors
or companies over a short amount of time, hard money loans feature higher interest rates
than conventional loans due to the higher risk associated with them.

15. JEFFREY CRANFORD is a citizen of the United States residing in
California, who utilized and controlled at least two CitiBank accounts (hereinafter, the
“Accounts”) over the course of the conspiracy. CRANFORD also used and controlled
the following email and/or — social media accounts, among _ others:
Jeff.cranford@gmail.com, Jeff.cranford56@gmail.com, and

crandaddy56.4262014@gmail.com.

16. CAESAR ORUADE is a United States citizen who, at times material to this

indictment, resided in Los Angeles, California.

 
 

 

 

 

Case Foe SOLOS ITE Document 43" Filed 7 (WP O PRBS of BYE baja 103

17. AYANA SAUNDERS is a United States citizen who, at times material to
this indictment, resided in Los Angeles, California.

18. MARTIN HATTEN is a United States citizen who, at times material to this
indictment, resided in Louisiana and Texas.

19. KD. is a United States citizen who, at times materia! to this indictment,
resided in California.

20. SH. is a United States citizen who, at times material to this indictment,
resided in California.

21. J.T. is a United States citizen who, at times material to this indictment,
resided in New York. | | |

22.’ H.G. is a United States citizen who, at times material to this indictment,
resided in California.

- 23, C.C. is a United States citizen who, at times material to this indictment,

resided in the San Francisco, California area.

24. C.B.V. and G.V. are United States citizens who, at times material to this
indictment, resided in the San Francisco, California area.

25. N.V. is a United States citizen who, at times material to this indictment,

resided in the San Francisco, California area.

26. B.V. is a Canadian citizen who, at times material to this indictment, resided

in the Saskatchewan province.

27. AK.isa United States citizen who, at times material to this indictment,

resided in Moraga, California.
 

Case 5 FR P2610: Ste Bede aS Pig b7 Pup foo Hage 8 of FPS PAbAB 104

28. S.D.T. is a United States citizen who, at times material to this indictment,
resided in Anchorage, Alaska.
COUNT 4
Conspiracy to Commit Fraud - 18 U.S.C. §1349
Paragraphs 1 through 28 are re-alleged and incorporated by reference as if fully:
set forth herein. | |
29. Beginning in at least February 2017, and continuing until at least April
2018, in the Western District of Tennessee and elsewhere, the defendants,
AYANA SAUNDERS
CAESAR ORUADE
JEFFREY CRANFORD
MARTIN HATTEN
knowingly conspired and agreed with persons known and unknown to the grand jury, to
‘commit the offenses of wire fraud and bank fraud; that is, the defendant:

(a) Pursuant to Title 18, United States Code, Section 1343, devised and intended to
devise a scheme and artifice to defraud and to obtain money and property by
means of false and fraudulent pretenses, representations, and promises, and for
the purpose of executing and attempting to execute such scheme and artifice,
transmitted and caused to be transmitted in interstate and foreign commerce
certain wire communications; and,

(b) Pursuant to Title 18, United States Code, Section 1344, knowingly executed and
attempted to execute a scheme and artifice to obtain funds under the custody and

control of financial institutions, by means of false and fraudulent pretenses,

representations, and promises.

 
 

Case 58 cr 30104 He 78 Bent 43" Page b7 (DAP hoo BQGEB oP BAe PA§aB 105

Object of the Conspiracy
30. It was the object of the conspiracy that the defendants and their
coconspirators would unjustly enrich themselves through various financial frauds via the
internet—including BECs, romance scams, and advance-fee scams. Proceeds from
these financial frauds were transferred through and from the United States to Africa via a
complex network of both complicit and unwitting individuals.

Manner and Means

 

The object of the conspiracy was to be accomplished by the following manner and
means, among others: |

31. | It was a part of the conspiracy that a member of the conspiracy would obtain,
or cause to be obtained, unauthorized access into potentially vulnerable email and/or
business servers. After gaining unauthorized access, members of the conspiracy would
monitor the email accounts of professionals in these businesses to determine when fund
transfers were scheduled to occur. Thereafter, a member of the conspiracy would, in
general, spoof emails and send communications, or cause emails to be spoofed and sent,
under the identity of the target of the spoof, and in particular, the emails of parties to
financial transactions involving real estate. These spoofed emails would redirect wires
and transfers of funds to accounts under the control of members of the conspiracy.

32. It was a part of the conspiracy that members of the conspiracy would
identify and recruit potential money mules—both witting and unwitting—through the
perpetuation of various online scams, including romance scams and advance-fee scams.

Coconspirators would carry on, or cause to be carried on, fictitious online romantic and/or

 
 

Case s. Teco 610 Fyfe Bert SU PARE b7 BAP PO PAGE-F of BBE PMB 106

business relationships with money mules to convince these individuals to carry out
various acts in furtherance of the conspiracy. | |

33. it was a part of the conspiracy that ORUADE, SAUNDERS, CRANFORD,
HATTEN, and/or others would open, or cause to be opened, bank accounts for the
purpose of receiving fraudulently obtained funds, ‘and then send fraudulently obtained
funds to other accounts under the control of members of the conspiracy, including
accounts maintained by money mules.

34. It was a part of the conspiracy that ORUADE and/or SAUNDERS would
receive fraudulently obtained funds into financial accounts under the pretense of soliciting
investor funds for the Nigerian film industry. Over the life of the conspiracy,
CRANFORD, B.V., AK. and others transferred illicit proceeds to ORUADE and/or
SAUNDERS despite having no connection to the Nigerian film industry.

35. It was part of the conspiracy that CRANFORD, while working with
coconspirators located overseas, would trick members of his FortuneBuilders network
into paying fees associated with hard money loans. CRANFORD would use money from
these investors to fund financial ventures with coconspirators located outside the United
States, and in doing so, would promote the objectives of the conspiracy. CRANFORD
never repaid his FortuneBuilders investors.

36. In order to accomplish the object of the conspiracy, ORUADE,
SAUNDERS, CRANFORD, and/or HATTEN committed the following acts, among others,

in furtherance of the conspiracy:

 
 

Case ¥. iscr 50109 StF ” Bie a5U Pred 7 (SAPS OBRGES of PYE Bi 1 107

a. On or about March 13, 2017, CRANFORD opened two Citibank accounts,
one ending in -6554 and the other ending in -6562, in the name of Reside Equity
_ Properties, LLC. |

b. On or about March 26, 2010, CRANFORD opened a Citibank account,
ending in -9766 in the name of CRANFORD and his wife. CRANFORD has multiple
other accounts with CitiBank, including an account in his name ending in -5656.

Cc. On or about April 28, 2017, SAUNDERS opened a Bank of America
account, ending in -4396 in the name Ayana Saunders LLC.

e. On or about December 22, 2016, SAUNDERS opened a CitiBank account,
| ending in -1564 in then name Ayana Saunders LLC.

f. On or about January 31, 2017, HATTEN opened a Citibank account in his
name that ended in -6002.

g. On or about April 19, 2017, CRANFORD messaged C.B.V, G.V, and H.G.
the following: “Hi [C.V.] can you wire another 50k asap? My loan is being held up by the 1%
tax law to the Feds. If | wire the 50k tomorrow morning | will get the $5 million Monday and
| will give you $125k back. My info should be on your computer account already please.”

h. On or about April 19, 2017, C.B.V. and G.V. sent CRANFORD approximately
$50,000.00 in a transaction that included $5,000.00. in cash and $45,000.00 in a wire
transfer. C.B.V. and G.V. sent these funds based on CRANFORD's misrepresentation that
C.B.V. and GN. would receive a high rate of return on the short-term loan.

i. On or about April 27, 2017, CRANFORD sent a wire transfer of approximately

$40,000.00 to S.D.T.

 
 

Case 5:19-mj-71176-MAG D 7
Case 218 6 DOLOS ITE. Document 42, Filed 07/2519 “Pade 9 of 49° Pager? 108

j. On or about May 8. 2017, K.D. and S.H. wired CRANFORD approximately
$50,000.00 from their 401k investment account based on CRANFORD’s misrepresentation
that K.D. and S.H. would receive a high rate of return on the short-term loan.

k.- On or about May 10, 2017, CRANFORD text messaged the following to an
unknown coconspirator who used the name “David Lessnick”: “K | don’t care | just know
after the fraud and now this | am out of money and favors.”

I. On or about May 11, 2017, K.D. and S.H. sent two separate wire transfers of
approximately $25,000.00 to CRANFORD based on his misrepresentation that K.D. and
S.H. would receive a high rate of return on the short-term loan.

| m. On or about May 16, 2017 CRANFORD asked C.B.V. and GV. to wire
approximately $10,000.00 to S.D.T. based on urgent circumstances.

n. On or about May 18, 2017, an unknown coconspirator using the name “Marc
Jeffrey” text messaged CRANFORD the following: “They [the bank] may ask you what the
transaction is for don't fail to inform them that the transaction is for business don't tell the
bank is for any form of loan. Get back to me asap.”

oO. On or about May 21, 2017, CRANFORD text messaged “Marc Jeffrey” that
"the bank had accused Marc Jeffrey of being “a liar,” with CRANFORD claiming that he
“should have just choose[sic] the slower but proper way” to do transactions.

p. On or about May 22, 2017, C.C. sent CRANFORD approximately $6,000.00
based on CRANFORD's misrepresentation that C.C. would receive a high rate of return on

the short-term loan.

 

 
 

Case oor BOLO Te  B eRe a5 Bfied b7 EYRE OPRgE To GRP 18GB 1 109

q. On or about May 23, 2017, CRANFORD text messaged Marc Jeffrey that,
“S.D.T.’s bank called all the frozen wires. Just so you now{sic]. They said she has been
wiring money to Africa and the Middle East.”

r. Before on or about May 25, 2017, unknown coconspirators executed a BEC
on the email account of real estate agent J.F., and separate email accounts used by
M.D.W.

S. Before on or about May 25, 2017, unknown coconspirators obtained
information worth in excess of $5,000—that is, the closing information of a real estate
transaction, which was worth approximately $76,360.55—after gaining unauthorized
access into the email servers of J.F. and/or M.D.W. |

t. Before on or about May 26, 2017, unknown coconspirators instructed A.H.
to wire funds that had been obtained from the actions in the preceding paragraph to a
Citibank account ending in -6554 and in the name of Reside Equity Properties,
CRANFORD’s company.

u. On or about May 25, 2017, an unknown coconspirator who used the name
“Mark Jiran” directed CRANFORD to wire approximately $8,000.00 to SAUNDER’s
CitiBank account, which was held in the name of Ayana Saunders LLC. On or about
May 26, 2017, CRANFORD wired approximately $8,000.00 to SAUNDERS’s CitiBank
account, held in the name of Ayana Saunders LLC. |

Vv. On or about May 30, 2017, CRANFORD and unknown coconspirators wired
$34,500.00 from the CitiBank account ending in -6554 to a Bank of America account

ending in -6536 and in the name of J.T. in New York, with the message, “hurry.”

10

 
 

 

Case vibe -CI- 0103 103- ra) ER Baeaiwenk. 5 Un fad d71549 op/escie, df age 12,0689 110

Ww. On or about May 30, 2017, CRANFORD and unknown coconspirators
withdrew $30,000.00 from the CitiBank account ending in -6554 and transferred ittoa
bank account ending in -0002, in the name of HATTEN. |

x. On or about May 31, 2017, CRANFORD and unknown coconspirators
’ withdrew $10,000.00 from the CitiBank account ending in -6554 and deposited it into a
CitiBank account ending in -6562, also in the name of Reside Equity Properties.

y. From on or about May 31, 2017, through June 1, 2017, HATTEN wired three
transactions of approximately $9,000.00 each from the bank account ending in -0002 to
“Olufemi Osasona’” in Nigeria.

z. On or about June 2, 2017, J.T. wired approximately $34,100.00 from her
Bank of America account ending in -6536 to “Next Executive” in Nigeria. The wire included
the notation, “family support.”

aa. Onorabout June 9, 2017, CRANFORD wired $13,000.00 to SAUNDERS’s
CitiBank account, held in the name of Ayana Saunders LLC.

bb. On or about June 16, 2017, CRANFORD wired $20,000.00 to
_SAUNDERS'’s CitiBank account, held in the name of Ayana Saunders LLC.

cc. On or about June 28, 2017, CRANFORD wired $22,000.00 to
SAUNDERS'’s CitiBank account, held in the name of Ayana Saunders LLC.

dd. On or about May 30, 2017, SAUNDERS wired $7,200.00 to ORUADE at

his Guaranty Trust account in Nigeria.
ee. Onor about June 13, 2017, SAUNDERS wired $14,750.00 to ORUADE at

his Guaranty Trust account in Nigeria.

11.
 

Case 5. iB cr 301 Oy HB ouRere goUTBReY b7/ 5A OP RG EPs GRE 1p eth 111

ff. On or about June 19, 2017, SAUNDERS wired $18,000.00 to ORUADE at

his Guaranty. Trust Bank account in Nigeria.

gg. -Onor about June 30, 2017, SAUNDERS wired $19,800.00 to ORUADE at
his Guaranty Trust account in Nigeria.

‘hh. On or about September 16, 2017, CRANFORD used a money transfer
service at Walmart to receive approximately $1,010.00 and then immediately wire
$490.00 to Nigeria.

ii. On or about September 20, 2017, CRANFORD used a money transfer
service at Walmart to receive approximately $542.00 and then immediately wire $440.10
to Nigeria. | |

jj. On or about October 2, 2017, CRANFORD used a money transfer service
at Walmart to receive approximately $250.00 and then immediately wire $240.10 to
Nigeria.

kk. | On or about September 15, 2017 through October 10, 2017, an unknown
coconspirator under the name of “Mark Jiran” tricked B.V. into wiring $45,200.00 to
SAUNDERS'’s Bank of America account, held in the name of Ayana Saunders LLC.

il. Before on or about October 20, 2017, unknown coconspirators executed a
BEC on email accounts used by Company B.

mm. Before on or about October 20, 2017 unknown coconspirators obtained
information worth in excess of $5,000—that is, invoices from a known vendor of Company
B that directed payment of approximately $164,499.27—after gaining unauthorized

access to email accounts.

12

 
 

Case 5: Bera CTE BMtiRenP Psd b7/54 AS OB RGLLPS faye Wer 112

nn. Before on or about October 20, 2017, unknown coconspirators instructed
employees of Company B to wire funds that had been obtained from the actions in the
preceding subparagraph to a bank account controlled by A.K.

00. On or about October 24, 2017, A.K. wired approximately $50,000.00 to
SAUNDERS’s Bank of America account, held in the name of Ayana Saunders LLC. :

pp. Onor about October 25, 2017, SAUNDERS wired $35,000.00 to ORUADE
at his Guaranty Trust Bank account in Nigeria.
- Allin violation of Title 18, United States Code, Sections 1349.

COUNT TWO
- Wire Fraud ~ 18 U.S.C. § 1343

The facts set forth in paragraphs 1 through 36 are re-alleged and incorporated by
references as if fully set forth herein.

. 37. In or about May 25, 2017, in the Western District of Tennessee and
elsewhere, the defendants, JEFFREY CRANFORD and MARTIN HATTEN, devised and
intended to devise a scheme to defraud and to obtain money and property by means of
materially false and fraudulent pretenses, representations and promises.

38. From on or about May 26, 2017 through May 31, 2017, for the purpose of
executing the scheme described above, and attempting to do so, the defendants caused
to be transmitted by means of wire communication in interstate commerce, the signals

and sounds described below for Count Two as follows:

 

2 7/25/16 JEFFREY CRANFORD accepted a $ $76,360.55 wire
transfer, representing the proceeds of a BEC of Company
A in Memphis, TN, into his CitiBank account ending in
6554, and then subsequently transferred approximately
' $30,000 of those funds to a Bank of American account

13

 

 

 

 

 

 
 

 

Case SAS? StS Mit BMAG, Dosupent 4, Salad 0 Getta da Pagid 113

 

| | | ending in 0002 in the name of HATTEN. |

All in violation of Title 18, United States Code, Sections 1343 and 2.

COUNT THREE
Money Laundering — 18 U.S.C. § 1956(h)

The facts set forth in paragraphs 1 through 36 above are re-alleged and ~

incorporated by reference as if fully set forth herein.
' 39. — Beginning in at least February 2017, and continuing until at least April 2018,

in the Western District of Tennessee and elsewhere, the defendants,

AYANA SAUNDERS

CAESAR ORUADE

JEFFREY CRANFORD

MARTIN HATTEN
did knowingly combine, conspire and agree with persons known and unknown to the
grand jury, to commit offenses against the United States in violation of Title 18, United
States Code, Section 1956, specifically to. knowingly conduct and attempt to conduct,
financial transactions affecting interstate and foreign commerce, which transactions
involved the proceeds of specified unlawful activity, that is, wire fraud, bank fraud, and
' unauthorized access of a protected computer, knowing that the transactions were
designed in whole or in part to conceal and disguise the nature, location, source,
ownership, and control of the proceeds of specified unlawful activity, and that while
conducting and attempting to conduct such financial transactions, knew that the property
involved in the financial transactions represented the proceeds of some form of unlawful
activity; all in violation of Title 18, United States Code, Section 1956(a)(1)(B)(i). The

manner and means used to accomplish the objectives of the conspiracy included, among

14

 
 

Case SESS TOVaTE “BdeldtienPRe ed SHR OBDGLLS drage aged 114

others, all of the acts described in paragraphs 31 through 36 of this Indictment, all in
violation of Title 18, United States Code, Sections 1956(h) and 2.

NOTICE OF INTENT TO SEEK FORFEITURE

1. The allegations contained in Counts One through Three of this indictment
are re-alleged and incorporated by reference for the purpose of alleging forfeitures
pursuant to Title 18, United States Code, Sections 981 (a)(1)(C), 982(a)(1) and (2)(A) and
(B), and Title 28 United States Code, Section 2461(c).

2. Upon conviction for violating Title 18, United States Code, Section 1349,
-conspiracy to commit wire fraud, set forth in Count One of this indictment, the defendants
AYANA SAUNDERS
CAESAR ORUADE
JEFFREY CRANFORD
MARTIN HATTEN
shall forfeit to the United States, pursuant to Title 18, United States Code, Sections

982(a)(2)(B):

a. pursuant to Title 18, United States Code, Sections 982(a)(2)(B), any
property, real or personal, constituting, or derived from, proceeds obtained directly or
indirectly as a result of such offense; and

b. The property to be forfeited includes, but is not limited to:

1. Real and personal property, electronic devices, construction
materials, bank accounts, and

2. A sum of money equal to the proceeds derived from or obtained as

a result of such offense.

15

 
 

 

Case SARS SITE Baa enPPEU feel d7/FSla8 CBRE dPa9e Kage 115

If any of property described above, as a result of any act or omission of the

defendants:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to or deposited with a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
- d. has been commingled with other property which cannot be divided without
‘difficulty;

the United States shall be entitled to forfeiture of substitute property, to include:
a. the property located at 5254 Pooks Hill Rd, Bethesda, Maryland:
all pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title 18,
United States Code, Sections 982(b)); all pursuant to Title 18, United States Code,
Sections 982(a)(2)(B), 982(b), and Title 21, United States Code, Section 853.
4. Pursuant to Title 18, United States Code, Section 982(a)(1), upon conviction

of an offense in violation of Title 18, United States Code, § 1956 as charged in Count 3
of this indictment, the defendants

AYANA SAUNDERS

CAESAR ORUADE

JEFFREY CRANFORD
MARTIN HATTEN

shall forfeit to the United States any property, real or personal, involved in such offense
and any property traceable to property. The property to be forfeited includes, but is not

- limited to, the following:

a. residences and real property;

16

 

 

 
 

Case SASS SUTIUITE “Ba en PRP Peel d7idalas OBR dPage FaQGbHD 116 |

b. vehicles;

C. electronic devices;

d. currency and bank accounts; and
e. personal items.

Further, if any property described above, as a result of any act or omission ‘of the

defendants:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to or deposited with a third party;
C. has been commingled with other property which cannot be divided without
| difficulty; |

the United States shall be entitled to forfeiture of substitute property, to include:
a. the property located at 5254 Pooks Hill Rd, Bethesda, Maryland;
all pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title 18,

‘United States Code, Section 982(b)(1) and Title 28, United States Code, Section 2461 (c).

A TRUE BILL:

 

FOREPERSON

 

D. MICHAEL DUNAVANT
UNITED STATES ATTORNEY

 

DATE

17

 

 
 

Case LAs SAI Mist 7B MAG. _Parymenta oF ae? Pag? 1 FFS° PAgIEPLI7

IRELAND IN THE UNITED STATES DISTRICT COURT |
FOR THE WESTERN DISTRICT OF TENNESSEE
WESTERN DIVISION

UNITED STATES OF AMERICA )
) Criminal No. 18-CR-20103-JTF
Vv. )
)
AYANA SAUNDERS, ) 18 USC § 1349
CAESAR ORUADE, ) 18 USC § 1343
alkla CAESAR ORAUDE, ) 18 USC § 1956(h)
) 18 USC § 981 & 982
JEFFREY CRANFORD, and ) 18 USC §2
MARTIN HATTEN, )
)
Defendants. )

NOTICE OF PENALTIES

COUNT 14

[Conspiracy to Commit Fraud ~ 18 U.S.C. §1349]

AYANA SAUNDERS
CAESAR ORUADE
JEFFREY CRANFORD
MARTIN HATTEN

Nmt 20 yrs., nmt $250,000 fine, or both, plus a period of supervised release of nmt 3
yrs.; together with a mandatory special assessment of $100, see 18 U.S.C. 3013(a).

COUNT 2

[Wire Fraud — 18 U.S.C. §1343]

"JEFFREY CRANFORD
MARTIN HATTEN

Nmt 20 yrs., nmt $250,000 fine, or both, plus a period of supervised release of nmt 3
yrs.; together with a mandatory special assessment of $100, see 18 U.S.C. 3013(a).

 

 
 

Case ¥ ier. -CI- 504 108) We e Bocawent. a5: 4M eed oF) S919" Pxg8 2 oF ge ght 118

COUNT 3

[Money Laundering — 18 U.S.C. §1956(h)]

AYANA SAUNDERS
CAESAR ORUADE
JEFFREY CRANFORD
MARTIN HATTEN

Nmt 20 yrs., nmt $500,000 fine or twice the value of the property involved in the
transaction, whichever is greater, plus a period of supervised release nmt 3 yrs.,
together with a mandatory special assessment of $100, see 18 U.S.C. 3013(a).

 
